Citation Nr: 1711924	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of a traumatic brain injury.  

2.  Entitlement to service connection for a bilateral eye disorder, referred to as pigment dispersion syndrome.

3.  Entitlement to service connection for a sinus disorder, referred to as bilateral maxillary sinus retention cysts.

4.  Entitlement to service connection for chronic hematuria, to include as a manifestation of an undiagnosed illness attributable to the Veteran's Persian Gulf service.

5.  Entitlement to service connection for hypogonadism and low testosterone, to include as a manifestation of an undiagnosed illness attributable to the Veteran's Persian Gulf service.

6.  Entitlement to an initial higher rating for a service-connected cervical spine disability, evaluated as 10 percent disabling prior to March 2, 2016, and 30 percent disabling thereafter.

7.  Entitlement to an initial higher rating for a service-connected lumbar spine disability, evaluated as 10 percent disabling prior to March 2, 2016, and 20 percent disabling thereafter.

8.  Entitlement to an initial higher rating for service-connected hemorrhoids, evaluated as noncompensably disabling prior to March 2, 2016, and 20 percent disabling thereafter.  

9.  Entitlement to an initial rating higher than 10 percent for a service-connected gastrointestinal disorder, referred to as chronic heartburn/reflux.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to February 2008, which included service in the Persian Gulf.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
rating decisions issued by the Department of Veterans Affairs (VA) Regional Office
(RO) in St. Louis, Missouri.

In August 2013, the Veteran and his spouse testified at a hearing conducted before the undersigned Veterans Law Judge, and a transcript of those proceedings are associated with the Veteran's claims file.  

In September 2014, the Board issued a decision in which it adjudicated or dismissed the numerous issues on appeal, with the exception of  those captioned above, which were remanded for further development, as well as service connection claims for anal fissures and rectal polyps, which were granted as a joint disability by an October 2015 rating decision, thereby extinguishing the related appeals.  A detailed summation of the procedural history of this case is reflected in that earlier Board decision.  

The issues of entitlement to initial increased ratings for cervical and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained a traumatic brain injury during service and has a current residual disability.  

2.  The Veteran was initially diagnosed with his current bilateral pigment dispersion syndrome during service.  

3.  The Veteran does not have a current sinus disorder manifested by his maxillary sinus retention cysts, and these cysts are asymptomatic, thereby failing to qualify as a manifestation of an undiagnosed illness.

4.  The Veteran's chronic hematuria is asymptomatic and idiopathic, meaning it is unrelated to any known clinical diagnosable disability.  

5.  The Veteran's in-service and post-service low testosterone and hypogonadism were manifestations of his current testicular failure.  

6.  The Veteran's service-connected hemorrhoids produce persistent bleeding and have resulted in an anal fissure.  

7.  The Veteran's service-connected gastrointestinal disorder, diagnosed as gastroesophageal reflux disease (GERD), does not result in a considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of traumatic brain injury have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a bilateral eye disorder, diagnosed as bilateral pigment dispersion syndrome, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a sinus disorder, claimed as maxillary sinus retention cysts, to include as a manifestation of an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

4.  The criteria for service connection for a disability manifested by chronic hematuria, to include as a manifestation of an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

5.  The criteria for service connection for testicular failure, as manifested by low testosterone and hypogonadism, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
6.  The criteria for a 30 percent rating throughout the rating period for service-connected hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

7.  The criteria for a disability rating higher than 10 percent for service-connected GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With regard to the Veteran's claims seeking service connection for the residuals of a traumatic brain injury; for a bilateral eye disorder, namely pigment dispersion syndrome; and for a disability manifested by low testosterone and hypogonadism; the Board is granting the benefits sought, thereby rendering any notice or assistance errors with regard to these claims moot.  

With regard to the remaining service connection claims adjudicated herein, a standard letter issued in December 2007 satisfied the duty to notify provisions.  

As to the initial rating claims decided below, these appeals arise from the Veteran's disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.


With regard to VA's duty to assist, the Veteran's service treatment and personnel records have been obtained, as well as his relevant, identified post-service VA and private treatment records.

The Veteran was also provided several VA medical examinations during the pendency of this appeal.  These examinations, along with the expert medical opinions rendered in conjunction with the Board's remand directives, are sufficient evidence for deciding the claims.  The reports are adequate as they reflect consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

Further, the Veteran and his spouse participated in a Board hearing before the undersigned Veterans Law Judge, during which he offered testimony regarding the etiology and manifestations of his claimed disabilities.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  In the present case, the undersigned identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claims currently on appeal.  Additionally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the reasons set forth, the Board concludes that VA's duty to assist has been met, and the case is ripe for appellate review.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310.

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For a disability due to an undiagnosed illness and for medically unexplained chronic multi symptom illnesses, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

As relevant to this case, an undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

Residuals of a Traumatic Brain Injury

The Veteran is seeking service connection for the residuals of his in-service traumatic brain injury, which occurred in December 1998 when he was involved in a motor vehicle accident, requiring emergent care and resulting in his loss of immediate memory, as documented in his service treatment records.  Further, at the Veteran's January 2008 pre-discharge VA examination, a VA examiner diagnosed the Veteran with residuals of a traumatic brain injury/organic brain injury, noting that the resultant disability was the Veteran's reported memory loss.  However, a February 2009 neuropsychiatry evaluation found no objective evidence of the Veteran's reported (subjective) memory and cognitive deficits, indicating that the Veteran's cognitive testing scores were largely average or above average, with his highest scoring tasks being those involving attention and memory.

Of note, the Veteran is currently service-connected for a migraine headache disorder (evaluated as 30 percent disabling), and medical evidence of record indicates that the etiology of this headache disorder has been linked to the Veteran's in-service traumatic brain injury.  Accordingly, when remanding this claim for further development, the Board directed the RO to obtain a medical examination and opinion addressing whether the Veteran has any current residuals of his in-service traumatic brain injury other than his service-connected migraine headaches.  Indeed, consistent with the February 2009 neuropsychiatric testing, the VA examiner-neurologist who conducted the Veteran's July 2015 neurological examination found no objective evidence to support the Veteran's subjective reports of memory and cognitive impairments, noting that any such perceived impairments were likely related to the Veteran's sleep impairment (the Veteran is service-connected for obstructive sleep apnea) or psychiatric impairment (the Veteran is also service-connected for a posttraumatic stress disorder).  

However, upon further review, the evidence reflects that the Veteran sustained an in-service traumatic brain injury, and his post-service residual disability has been assessed as a migraine headache disorder.  Accordingly, based on the clear evidence of this in-service injury and current, post-service residuals, service connection for the residuals of this in-service traumatic brain injury is warranted.  The Board defers the determination of how to evaluate and compensate the Veteran for these residuals, per the regulations outlining the rating criteria for traumatic brain injuries, to the agency tasked with making such initial determinations.

Bilateral Eye Disorder

The Veteran is seeking service connection for a bilateral eye disorder, claimed as bilateral pigment dispersion syndrome.  Indeed, the Veteran's service treatment records reflect that the Veteran was diagnosed with pigment dispersion syndrome during service, as reflected in the Veteran's January 2008 pre-discharge VA examination; and post-service VA treatment of record continues to reflect a diagnosis of this disorder, referred to as pigment dispersion syndrome without glaucoma.  

The Board remanded this claim to obtain the Veteran's identified private vision treatment records and to determine whether the Veteran's pigment dispersion syndrome had advanced to an actual ophthalmological disorder, such as pigment glaucoma.  Pigment glaucoma is not present.  However, it is acknowledged that the Veteran's eye disorder can either be symptomatic, resulting in blurred vision or halos, or asymptomatic, as the Veteran's eye disorder currently appears to be, much like glaucoma can be either symptomatic or asymptomatic.  Given that the Veteran's disorder could result in blurred vision or halos, the Board will resolve all doubt with regard to the presence of disability in the Veteran's favor.  Accordingly, service connection for pigment dispersion syndrome is granted, but the degree to which this diagnosed opthalmological disorder affects the Veteran's visual acuity is a matter relevant to a determination of an appropriate rating.  

In sum, given the evidence reflecting the Veteran's diagnosis of pigment dispersion syndrome both during and after service, the Board finds that service connection is warranted for this bilateral eye disorder.   

Sinus Disorder

The Veteran is seeking service connection for a sinus disorder, which he has referred to as bilateral maxillary sinus retention cysts, as the existence of these cysts was noted during his period of active duty on an magnetic resonance imaging (MRI) report performed in July 2005.   Further, post-service VA treatment records include the results of a brain MRI study conducted in November 2008, which revealed a small mucous retention cyst in the right maxillary sinus.  

Given these in-service and post-service radiological findings, the Board remanded the claim to determine the nature of these findings, specifically whether they represent a manifestation of a sinus disorder separate and apart from the Veteran's service-connected allergic rhinitis.  However, after conducting an otolaryngological examination of the Veteran in July 2015, the VA examiner explained that the Veteran did not have a sinus disorder, and that maxillary sinus retention cysts are common, ancillary radiological findings.  Further, small cysts, such as those of the Veteran, are asymptomatic and either remain stable or resolve without treatment and do not require surgical excision.  

The Board acknowledges the Veteran's contention that these findings are indeed manifestations of a sinus disorder and thus eligible for service connection, and that the Veteran received medical training as a medic during his years of service with the Air Force.  However, while the Board acknowledges that the Veteran does indeed have medical training, he does not contend that he attended medical school or received a medical doctorate, as did the VA examiner who conducted his 2015 VA otolaryngological examination.  Thus, when weighing the probative value of the opinion of the Veteran and the VA examiner, the Board accords the VA examiner's opinion more probative value, given the VA examiner's more advanced, specialized medical training.  

In sum, given the VA examiner's clarification that the Veteran's maxillary sinus retention cysts are deemed ancillary radiological findings and do not signify a diagnosable sinus disorder, coupled with the lack of any diagnosis of any other current sinus disorder during the pendency of this appeal, the Board finds that the threshold requirement for establishing service connection, namely evidence of a current disability, has not been met.  

The Board has also considered whether service connection may be awarded for the Veteran's maxillary sinus cysts per the provisions allowing service connection for undiagnosed illnesses for veterans who have served in the Persian Gulf.  However, as outlined above, these provisions require that the undiagnosed illness have produced symptoms that would warrant a compensable rating per the relevant rating criteria, and the medical evidence of record indicates that small cysts, such as the Veteran's cyst observed post-service, are asymptomatic.  Accordingly, service connection may not be awarded per these provisions.  

Thus, the preponderance of the evidence is against the claim for service connection for a sinus disorder; there is no reasonable doubt to be resolved, and service connection for a sinus disorder is not warranted.  

Hypogonadism/Low Testosterone and Chronic Hematuria

The Veteran is seeking service connection for a disability manifested by hypogonadism and/or low testosterone and for a disability manifested by chronic hematuria, as hypogonadism, low testosterone, and hematuria are all either symptoms or laboratory findings, and not disabilities in and of themselves.  Indeed, the Veteran's service treatment records and pre-discharge VA examination report document findings of recurrent hematuria, post-pubertal hypogonadism, and low
testosterone.   The Veteran's recurrent hematuria has consistently been noted to have no known etiology, as comprehensive testing of the Veteran's genitourinary organs failed to reveal an underlying related disorder.  The Veteran's low testosterone was also variously noted to have no known etiology or to be related to the Veteran's service-connected erectile dysfunction.  

In an attempt to obtain definitive answers as to whether the Veteran does indeed currently have a nonservice-connected disorder manifested by his hypogonadism, low testosterone, and hematuria, the Board remanded these claims to obtain related VA examinations and medical opinions.  The Veteran was accordingly afforded a VA genitourinary examination in July 2015, and after conducting a clinical examination of the Veteran and reviewing his claims file, the VA examiner concluded that the Veteran's chronic hematuria was idiopathic, meaning without a known etiology or underlying related disorder.  However, the examiner concluded that the Veteran's low testosterone and hypogonadism are related to a known clinical diagnosis, namely testicular failure.  

Based on the foregoing, the Board concludes that service connection is warranted for testicular failure, as the evidence indicates that testicular failure is underlying disorder that was manifested during and after service by the Veteran's documented hypogonadism and low testosterone.  

However, service connection is not warranted for a disorder manifested by chronic hematuria, as no known clinical diagnosis has been attributed to this disorder, either by the Veteran's assertion or by any medical evidence of record.  Further, as there is no evidence that this laboratory finding has any related symptomatology, there is no basis for awarding service connection for hematuria as a manifestation of a Persian Gulf-related undiagnosed illness, as such an award requires that the illness be symptomatic to the point of being compensably disabling.  In sum, based on the idiopathic nature of the Veteran's asymptomatic chronic hematuria, the preponderance of evidence is against this service connection claim, and service connection for a disorder manifested by chronic hematuria is not warranted.  

Increased Rating Claims

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Hemorrhoids 

The Veteran's service-connected hemorrhoids have been evaluated as noncompensably disabling prior to March 2, 2016, and 20 percent disabling thereafter, pursuant to the rating criteria for external or internal hemorrhoids, which is outlined in Diagnostic Code 7336.

Diagnostic Code 7336 provides that a zero percent (noncompensable) disability rating is warranted when either external or internal hemorrhoids are mild or moderate; that a 10 percent disability rating is warranted when the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and that a 30 percent disability rating is warranted when the hemorrhoids cause persistent bleeding with secondary anemia, or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

The Veteran has consistently reported that his hemorrhoids result in persistent bleeding, as reflected in his service and post-service treatment records and by the Veteran's and his spouse's 2013 Board hearing testimony.  Indeed, the Veteran and his spouse testified that the Veteran has to constantly carry special wipes to treat his persistent bleeding.  Moreover, an anal fissure was noted on the Veteran's in-service colonoscopy, and during his recent VA examination of his rectum, the Veteran testified that this fissure is recurrent.  Based on this competent, credible evidence of record that the Veteran's service-connected hemorrhoids have produced persistent bleeding throughout the rating period, and the objective evidence of the Veteran's anal fissure, the Board concludes that the evidence of record supports the assignment of a 30 percent rating, the highest available schedular rating for hemorrhoids, throughout the rating period.  

The Board acknowledges that in an October 2015 rating decision, the RO granted the Veteran's service connection claims for an anal fissure and for rectal polyps, combining the two into a single disability referred to as an "anal fissure with rectal polyps," presumably based on the fact that both the Veteran's anal fissure and rectal polyps were discovered during his in-service colonoscopy.  However, as the RO rated this disability pursuant to the rating criteria for anal leakage and assigned a noncompensable rating, the Board finds that consideration of the Veteran's anal fissure in conjunction with the current hemorrhoids increased rating claim is not tantamount to "pyramiding," or the consideration of the same symptomatology to support multiple ratings, as it is the resultant pain and bleeding that is being considered in the instant claim, not any resultant anal leakage.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Gastrointestinal Esophageal Reflux Disease (GERD)

The Veteran's service-connected gastrointestinal disorder, referred to by the Veteran as heartburn and acid reflux and diagnosed by VA examiners as GERD, has been rated as 10 percent disabling throughout the appeal period pursuant to Diagnostic Code 7346, which states that a 10 percent evaluation is warranted when there is evidence of persistently recurrent epigastric distress manifested by two or more of the following symptoms (adding the qualifier that they be symptoms of "less severity"): dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal arm or shoulder pain.   A 30 percent evaluation is assigned based on evidence of all of these symptoms, and that the symptoms be productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

The evidence of record fails to reflect that the Veteran has demonstrated sufficient GERD symptoms so as to warrant the assignment of a rating higher than 10 percent.  In that regard, during his February 2008 VA gastrointestinal examination, the examiner noted that the Veteran experienced daily episodes of heartburn with a positional trigger, meaning they are triggered by laying prone and somewhat alleviated by a positional change and non-prescription stomach acid reducers.  No other symptoms were reported during this examination.  During his December 2012 VA gastrointestinal examination, the Veteran reported experiencing infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and a related sleep disturbance, but denied experiencing any substernal arm or shoulder pain.  During his March 2016 VA gastrointestinal examination, the Veteran reported experiencing persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal pain, nausea, and a related sleep disturbance.  However, he reported that his symptoms were managed when he consistently takes his prescription antacid medication.  The Veteran's VA treatment records reflect findings consistent with the Veteran's VA examination reports.  

Given the foregoing, the Board concludes that while the Veteran currently experiences dysphagia, pyrosis, regurgitation, and substernal arm pain as a result of his service-connected GERD, the Board does not find that these symptoms are productive of a considerable impairment of his health, as his symptoms are adequately managed by his prescription antacid medication.  Specifically, the Veteran reports that his symptoms only flare-up when he fails to take his medication, and his treatment records indicate that he takes his prescribed antacid regularly.  Thus, the record fails to reflect a basis for awarding a rating higher than the Veteran's currently-assigned 10 percent rating.  Accordingly, the preponderance of the evidence is against the claim for awarding a higher initial rating for the Veteran's service-connected GERD; there is no reasonable doubt to be resolved, and an increased schedular rating is not warranted.  


Extraschedular Rating Consideration

As to whether the record reflects a basis for referring either of the above increased rating claim for consideration for an extraschedular rating, the evidence shows that the Veteran's service-connected hemorrhoids result in pain, persistent bleeding and an anal fissure, all of which are expressly contemplated by the schedular rating criteria; and the Veteran's GERD results in episodes of acid reflux, heartburn, dysphasia, regurgitation, and substernal pain, and these symptoms are expressly considered by the rating criteria, which also allows for a higher rating based on other enumerated symptoms, as well as unspecified symptoms that result in a severe impairment of health.  Accordingly, the rating criteria considered in this case reasonably describe the Veteran's disability levels and these symptoms, and with regard to the Veteran's GERD increased rating claim, provides ratings for more severe symptoms.  Furthermore, the Veteran has not reported symptoms that are not reasonably contemplated by the rating criteria.  Thus, the Veteran's disability pictures are contemplated by the rating schedule, the assigned schedular evaluations for the Veteran's service-connected hemorrhoids and GERD are adequate, and a referral of either claim for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

Service connection for the residuals of a traumatic brain injury is granted.  

Service connection for bilateral pigment dispersion syndrome is granted.  

Service connection for a sinus disorder, claimed as bilateral maxillary sinus retention cysts, to include as a manifestation of an undiagnosed illness, is denied.  

Service connection for testicular failure is granted.

Service connection for a disorder manifested by chronic hematuria, to include as a manifestation of an undiagnosed illness, is denied.  

A 30 percent rating for service-connected hemorrhoids throughout the entire rating period is granted.  

A rating higher than 10 percent for service-connected GERD is denied.  


REMAND

The Board finds that further development is warranted prior to adjudicating the issues of entitlement to initial increased rating claims for cervical and lumbar spine disabilities.  In that regard, while the Veteran's recent spinal examinations, conducted in March 2016, are compliant with the December 2014 remand directives, recent case law mandates that such orthopedic examinations document ranges of joint motion in both active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

Accordingly, a new spinal examination recording both active and passive ranges of cervical and lumbar spine motion must be obtained, and the case is REMANDED for the following action:

1.  Schedule the Veteran for VA spinal
examination to determine the current severity of his
service-connected cervical and lumbar spine disabilities.  

All necessary tests should be performed and the results reported.  All range of motion testing must include measurements recording both passive and active motion.  

The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

2.  Then, readjudicate the Veteran's initial increased rating claims for cervical and lumbar spine disabilities.  If the full benefit sought with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.  
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


